            Case 3:20-cv-02301-VC Document 11 Filed 09/14/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ALEXANDRIA FERREIRA DA SILVA,                       Case No. 20-cv-02301-VC (PR)
                  Petitioner,
                                                      ORDER OF DISMISSAL
            v.
                                                      WITHOUT PREJUDICE
  KIRSTEN NIELSEN, et al.,
                  Respondents.



         On April 6, 2020, Alexandria Ferreira da Silva, a federal detainee proceeding pro se,

submitted a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         On June 18, 2020, court mail was returned as undeliverable because Ferreira da Silva was

out of custody. Pursuant to Northern District Civil Local Rule 3-11, a party proceeding pro se
whose address changes while an action is pending must promptly file a notice of change of

address specifying the new address. See Civil L.R. 3-11(a). The court may, without prejudice,

dismiss a petition when: (1) court mail directed to the pro se party by the court has been returned

to the court as not deliverable, and (2) the court fails to receive within 60 days of this return a

written communication from the pro se party indicating a current address. See Civil L.R. 3-

11(b).

         More than sixty days have passed since the mail sent to Ferreira da Silva by the court was

returned as undeliverable and the court has not received a notice from Ferreira da Silva of her
current address. Accordingly, the petition is DISMISSED without prejudice pursuant to Rule 3-
          Case 3:20-cv-02301-VC Document 11 Filed 09/14/20 Page 2 of 2




11 of the Northern District Local Rules. The clerk is directed to terminate all pending motions

and close the case.



       IT IS SO ORDERED.

Dated: September 14, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
